Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1)	The amendment/preliminary amendment filed 08/10/2021 is acknowledged. Claims 4 and 15 have been cancelled.

2)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3)	Claims 1,2, 5-7, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al (8,810,954) and AOKI (2014/0285923).
TAGUCHI et al discloses a magnetic disk device, as claimed in claim 1, comprises disk having a first area and a second area (abstract, the magnetic disk 1 (figure 1) has a low-density region and a high-density region), a head including a write head which writes data to the disk, and an assisting element which generates energy which improves write performance of the write head (Fig.10, magnetic except to specifically show that the magnetic disk has a cache area of lower recording density for temporary store data before recording on second area. AOKI from the same field teaches a magnetic disk having an user data area and a cache area for temporary store data before recording on user data area (figure 1, cache area 100 of lower recording density than second area 110. See paragraphs [0022] and [0028]. The controller HDC 13 can directly writes data in the memory cache area 100 before transfer to second area 110 on disk 1, paragraph [0029]. See figure 2, steps 206 and 205). Since the method as taught by AOKI is old and widely used in the magnetic recording art, anyone with ordinary skill could have to combine the elements as 
As to claim 2, AOKI shows when the controller determines to write data to the second area, the controller temporary writes first data to the second area, and reads the first data from the second area and writes the first data to the first area and recording on second area (figure 2, in order to transfer data from caches area 100 to the data area 110, the data must read out of media cache 100 (step 206) and recording on SMR area 110 (step 205)).
As to claim 5, TAGUCHI et al shows the assisting element is a spin torque oscillator which generates a high-frequency magnetic field on the disk (a spin-torque oscillator (STO) being a high-frequency-assisted element in micro-assisted magnetic recording device, see column 2, lines 64-67).

As to claim 7, TAGUCHI et al shows the second value is zero (when the HDC 13 (figure 1) determines that the recording area is high density, the current for the STO 22 is turned off in a low-density region (second current value) and turned on in a high-density region. See column 5, lines 7-10).
Claim 11 adds to claim 1 the feature of main magnetic pole, which is shown on TAGUCHI et al’s figure 2, main magnetic pole 20, a write shield facing the main magnetic pole at a distance from the main magnetic pole, which is shown on TAGUCHI et al’s figure 2, return magnetic pole (trailing shield) 21, and an assisting element disposed between the main magnetic pole and the write shield, which is shown on TAGUCHI et al’s figure 3, assisting element STO 22 (a spin-torque oscillator (STO) being a high-frequency-assisted element in micro-assisted magnetic recording device, see column 2, lines 64-67).
Method claim(s) 12 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore, method claim(s) is/are rejected for the same reasons of anticipation (obviousness) as used above.

Claim 16 is rejected with the same reasons set forth on claim 5 above.
Claim 17 is rejected with the same reasons set forth on claim 6 
above.
Claim 18 is rejected with the same reasons set forth on claim 7 above.

4)	Claims 8-10,19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over TAGUCHI et al (8,810,954) and AOKI (2014/0285923) further in view of Zhu et al (2016/0148635).
TAGUCHI et al and AOKI discloses all the subject matter as claimed in claim 8, except that the assisting element is STO (micro-assisted magnetic recording head) rather than near-field light-emitting element (heat-assisted magnetic recording head). Zhu et al from the same field teaches a near-field light-emitting element (heat-assisted magnetic recording head) for writing data on a magnetic disk having first and second areas (Fig.4. low power recording area 424 and high power recording area 422. The device is HAMR using laser beam of high and low power for different recording area 422 or 424. The HAMR head is near-field emitting element using near-field transducer, NFT for generating near-field hot spot to surface of magnetic disk during 
As to claim 9, Zhu et al shows the first value and the second value are intensities of light (Fig.4, the low power track 424 is recording with low intensity of laser beam (low heat source from laser diode), the high power track 422 is recording with high intensity of laser beam (high heat source from laser diode). See abstract and paragraph [0024]).
As to claim 10, Zhu et al shows the second value is greater than 0 (the second power heat source from laser diode for recording on lower power area 424 always greater than zero because at zero power 
Claim 19 is rejected with the same reasons set forth on claim 8 above.
Claim 20 is rejected with the same reasons set forth on claim 9 above.

5)	Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6)	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

7)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

8)	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant is reminded that in amending in response to a rejection of claims ( if the rejection involves with any applicable arts ), the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objection made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR § 1.111(c).
	Form PTO-892 is attached herein.

9)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN Xuan DINH 571-272-7586.  The examiner can normally be reached on MONDAY  to  FRIDAY from 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, STEVEN LIM, can be reached on 571-270-1210.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).












								/TAN X DINH/
Primary Examiner, Art Unit 2688
September 21, 2021